PER CURIAM.*
The defendant Strahan was convicted of first degree murder, La.R.S. 14:30 and sentenced to life imprisonment at hard labor without benefit of parole, probation or suspension of sentence. Of the twenty assignments of error reserved in the trial court, defendant has briefed and argued thirteen in this Court. These assignments comprise nine arguments.
We find that none of the assignments present reversible error, nor do any involve legal issues not governed by clearly applicable legal principles. The assignments require lengthy factual discussion of interest primarily to the parties, but not involving circumstances likely to recur. We have therefore discussed and disposed of them in an appendix attached to this opinion, which remains a public record of this Court but which is not for publication.
Accordingly, we affirm the conviction and sentence.
AFFIRMED.

 Judge Cecil C. Cutrer, Louisiana Court of Appeal, Third Circuit, participated in this decision as an Associate Justice Ad Hoc.